It was 70 years ago that, on behalf on their peoples, the first Member States of the Organization signed the Charter of the United Nations. We pledged ourselves to preserve future generations from the scourge of war and to build a new type of relationship, guided by a set of purposes and principles that sought to bring about an era of peace, justice and development for all of humanity.
However, from that moment there have constantly been wars of aggression and interference in the internal affairs of States, the ousting of sovereign Governments
by force, so-called soft coups and the recolonization of territories — all perfected by unconventional ways of acting, using new technologies and under the pretext of alleged human rights violations. The militarization of cyberspace and the covert and illegal use of information and communication technologies to attack other States are unacceptable, as is the distortion of the advancement and protection of human rights when used in a selective and discriminatory approach to validate and impose political decisions.
Despite the fact that the Charter calls on us to reaffirm faith in fundamental human rights and the dignity and worth of the human person, for millions of people the fulfilment of human rights remains a utopia. Humankind has been denied the right to live in peace and the right to development. It is actually in poverty and inequality that the cause of conflicts should be sought — conflicts that were earlier generated by colonialism and the plundering of regional peoples, and later by imperialism and the distribution of spheres of influence.
The commitment made in 1945 to promoting social progress and better standards of living for the peoples, along with their economic and social development, remains an illusion when 795 million people go hungry, when 781 million adults are illiterate, and when 17,000 children perish every day from curable diseases. In the meantime, annual military expenditures worldwide amount to more than $1.7 trillion. Barely a fraction of that figure could actually resolve the most pressing problems afflicting humankind. Even in industrial nations, the welfare society, which was presented as the model to imitate, has practically disappeared. The election systems and the traditional parties, which rely on money and publicity, are growing increasingly detached and distant from the aspirations of their peoples.
Climate change is threatening the very existence of the human species. States should assume common but differentiated responsibilities, in view of the indisputable reality that not all countries are equally accountable for what has happened. Not all of us waste natural and human resources through irrational and unsustainable consumerism. The consequences of climate change are particularly for small island developing States and additional tensions to their fragile economies. The same is happening in Africa with the relentless advance of desertification.
We stand in solidarity with our Caribbean brothers and demand that they be treated in a special and differentiated way. We also support the African countries and demand fair treatment for them, as well as the transfer of technology and financial resources.
With the establishment of the Community of Latin American and Caribbean States (CELAC), and especially the signing by the CELAC Heads of State and Government in January 2014 of the Proclamation of Latin America and the Caribbean as a Zone of Peace, we have shown that we can move beyond our differences toward unity and the achievement of common goals in the framework of our diversity.
In the Proclamation we reaffirm our steadfast commitment to the principles enshrined in the Charter of the United Nations and in international law to settle disputes by peaceful means and our belief that full respect for the inalienable right of each State to choose its political, economic, social and cultural system is an essential condition for ensuring peaceful coexistence among nations. We demand that those principles be the basis for relations with other States in our region.
The Bolivarian Republic of Venezuela can always rely on the solidarity of Cuba vis-à-vis the attempts at destabilization and subversion of its constitutional order and the destruction of the work begun by Comrade Hugo Chávez Frías and pursued by President Nicolás Maduro Moros for the benefit of the Venezuelan people. Likewise, our firm and unlimited solidarity goes to the Republic of Ecuador, its citizens’ revolution and its leader Rafael Correa Delgado, who has become the target of the same destabilization script applied against other progressive Governments in the region.
We stand in solidarity with the Caribbean nations demanding fair reparation for the horrors of slavery and the slave trade, above all in a world where racial discrimination and repression of communities of people of African descent have increased. We also reaffirm our conviction that the people of Puerto Rico deserve to be free and independent after more than a century of colonial domination. We stand in solidarity with the Argentine Republic in its fair claim of sovereignty over the Malvinas Islands, South Georgia and South Sandwich islands.
We reiterate our support for and solidarity with President Dilma Rousseff and the Brazilian people in defence of their major social achievements and the stability of their country.
We reaffirm our rejection of the intention to expand the presence of NATO up to the Russian borders, as well as the unilateral and unjust sanctions imposed on that nation.
We welcome the so-called nuclear agreement with the Islamic Republic of Iran, which proves that engagement and negotiations are the only effective tools for settling disputes between States. We renew our confidence that the Syrian people are capable of solving their disputes by themselves and demand an end to external interference in that country.
A fair and lasting solution of the Middle East conflict unquestionably requires the true exercise by the Palestinian people of their inalienable right to build their own State within the borders existing prior to 1967, with its capital in East Jerusalem, which we strongly support.
Over the past few weeks, we have been moved by the images of waves of migration toward Europe. That is a direct result of the destabilizing actions promoted and executed by NATO in countries of the Middle East and North Africa, as well as of the poverty and underdevelopment prevailing in the countries of the African continent. The European Union should take full and immediate responsibility for the human crisis that it helped to generate.
After 56 years, during which the Cuban people put up heroic and selfless resistance, diplomatic relations have been re-established between Cuba and the United States of America. Now, a long and complex process begins towards the normalization of relations. But that will be achieved only with the end of the economic, commercial and financial blockade against Cuba, the return to our country of the territory illegally occupied by the Guantanamo naval base, and the cessation of radio and television broadcasts and of subversive and destabilizing programmes against the island. Our people should also be compensated for the human and economic damage that they still endure.
While the blockade remains in force, we shall continue introducing the draft resolution entitled “Necessity of ending the economic, commercial and financial embargo imposed by the United States of America against Cuba”. To all the 188 Governments and peoples that have sponsored our just demand here
and in other international regional forums, we reiterate the eternal appreciation of the Cuban people and Government for their continued support.
Cuba is celebrating with profound commitment the seventieth anniversary of the United Nations. Despite the efforts that have been made throughout those years, not enough has been done to save present and future generations from the scourge of war and to protect their right to sustainable development without exclusions. The United Nations should be defended from unilateralism and should be deeply reformed to democratize it and bring it closer to the peoples.
As Comrade Fidel Castro Ruz, the historic leader of the Cuban revolution, stated in this same Hall 15 years ago
“Everyone understands that the United Nations basic role in the new century now upon us is to save the world not only from war but also from underdevelopment, hunger, diseases, poverty and the destruction of the natural resources indispensable to human life. And the United Nations must do this promptly — before it is too late.” The international community can always depend on Cuba to raise its honest voice against injustice, inequality, underdevelopment, discrimination and manipulation and for the establishment of a more equitable and fair international order that really focuses on the human being, his dignity and well-being.
